238 N.J. Super. 408 (1989)
570 A.2d 1
JAMES C. BRUCE, SR., INDIVIDUALLY, AND HELEN BRUCE, GUARDIAN AD LITEM FOR THE MINOR CHILD SHERRY L. BRUCE, PLAINTIFFS-APPELLANTS,
v.
JAMES P. MACLEAN FIRM AND AETNA CASUALTY & SURETY COMPANY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Submitted December 12, 1989.
Decided December 22, 1989.
Before Judges MICHELS, DEIGHAN and BROCHIN.
*409 Richard C. McCarthy, for appellants.
Brown & Connery, for respondent James P. MacLean Firm (Warren W. Faulk, of counsel and on the brief).
Horn, Kaplan, Goldberg, Gorny & Daniels, for respondent Aetna Casualty & Surety Company (William M. Honan, of counsel and on the brief).
PER CURIAM.
Plaintiffs James C. Bruce, Sr., individually and Helen Bruce, guardian ad litem of the minor child, Sherry L. Bruce, appeal from a summary judgment of the Law Division entered in favor of defendants James P. MacLean Firm (MacLean) and Aetna Casualty & Surety Company (Aetna) which dismissed this action for reformation of their insurance policy and damages based on the alleged failure of Aetna and MacLean to make additional uninsured and underinsured motorist coverage available to them.
Plaintiffs contend that the judgment should be reversed because (1) an insurance agent has an affirmative duty to offer, explain and advise an insured regarding the correct uninsured and underinsured coverage which cannot be fulfilled by relying upon the mass mailing of the Buyer's Guide by the insurance carrier and (2) an automobile liability insurance carrier has an affirmative duty to explain uninsured and underinsured coverage to its insureds and to offer such coverage up to the liability limits of the automobile policy, subject to the statutory limitations.
We have carefully considered the record in light of the arguments presented and are satisfied that the trial court properly granted summary judgment in favor of defendants in this matter and that all of the issues of law raised are clearly without merit. R. 2:11-3(e)(1)(E).
Accordingly, the summary judgment under review is affirmed substantially for the reasons expressed by Judge Kleiner *410 in his written opinion reported as James C. Bruce, Sr., et al. v. James P. MacLean Firm, et al., 238 N.J. Super. 501, 570 A.2d 49 (Law Div. 1989).